In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-3626

DANIEL P. MINNICK,
                                               Plaintiff-Appellant,

                                v.


CAROLYN W. COLVIN, Acting
Commissioner of Social Security,
                                              Defendant-Appellee.

         Appeal from the United States District Court for the
          Northern District of Indiana, Fort Wayne Division.
    No. 1:12-cv-00265-JVB-RBC — Joseph S. Van Bokkelen, Judge.


   ARGUED OCTOBER 28, 2014 — DECIDED JANUARY 7, 2015


   Before BAUER, POSNER, and TINDER, Circuit Judges.
   BAUER, Circuit Judge. Plaintiff-Appellant, Daniel P. Minnick
(“Minnick”), suffers from a number of serious medical prob-
lems, including fibromyalgia, chronic obstructive pulmonary
disease (“COPD”), and degenerative disc disease. In 2010,
he applied for disability insurance benefits under the Social
Security Act. After the Disability Determination Bureau
(“DDB”) denied Minnick’s claim in December 2010, Minnick
2                                                   No. 13-3626

requested an administrative hearing before an Administrative
Law Judge (“ALJ”). The ALJ determined that Minnick is not
disabled within the meaning of the Social Security Act. The
Appeals Council denied Minnick’s request for review, render-
ing the ALJ’s decision final. 20 C.F.R. § 404.981. Minnick then
sought review in the district court, which affirmed the ALJ’s
decision on September 27, 2013. We conclude that the ALJ
made a number of errors in her consideration of the record and
therefore reverse and remand Minnick’s case for further
proceedings.
                     I. BACKGROUND
    The medical records in this case demonstrate that Minnick
sought treatment for numerous health concerns over the years,
but his chronic pain and back ailments predominate. At
various times, Minnick has been assessed as having the
following ongoing ailments: degenerative disc disease,
spondylosis, COPD, fibromyalgia, migraine headaches,
intermittent headaches, hypertension, anxiety, and depression.
We confine our discussion of Minnick’s medical records to the
information most relevant to the ALJ’s decision and this
appeal.
    A. Medical Evidence
    Minnick sought treatment for his pain beginning in May
2008, when he saw his attending physician, Dr. Brian Zurcher.
Dr. Zurcher diagnosed severe joint pain. From September to
November of that year, Minnick was also treated for exacerba-
tion of his preexisting COPD. In December, he reported
worsening shortness of breath related to his COPD, but still felt
he could return to work.
No. 13-3626                                                   3

    In January 2009, Minnick saw Dr. Keith Harvey complain-
ing of lower back pain radiating down both legs. Dr. Harvey
believed the pain was likely muscular in nature, but secondary
to deconditioning and obesity. Dr. Harvey suggested that
Minnick may have fibromyalgia. When Minnick’s condition
did not improve, Dr. Harvey sent him for x-rays and an MRI
of the lumbar spine, which revealed lumbar spondylosis, mild
hypertrophic degenerative spur formation, and a bulging disc.
As a result of these tests, Dr. Harvey diagnosed Minnick with
lumbar spondylosis, recommended walking to get his weight
down, and prescribed Vicodin for the pain. Another round of
x-rays on December 14, 2009, showed disc space narrowing
and an MRI showed mild degrees of spinal stenosis without
evidence of spinal cord compression or nerve root compres-
sion. An MRI on December 16, 2009, analyzed this time by
Dr. Zurcher, showed evidence of a disc protrusion involving
two lumbar vertebrae, resulting in mild to moderate mass
effect upon two nerve roots.
    In June 2010, Minnick saw Dr. James Hanus, D.O., who
listed daily headaches, intermittent migraines, and fibro-
myalgia as possible etiologies of Minnick’s problems. At a
follow-up in July, Dr. Hanus noted improvements with the
headaches, but reported left back pain, thoracic pain, and
carpal pedal spasms in Minnick’s arms, as well as left leg pain.
He diagnosed “[p]robably some” fibromyalgia, headaches,
migraines, and thoracic pain.
    In October 2010, rheumatologist Dr. David Campbell
examined Minnick. Dr. Campbell assessed a positive straight
leg raise in both legs at 30 degrees. He found no trigger points
indicating fibromyalgia, but cautioned that he “could have
4                                                 No. 13-3626

caught [Minnick] on a good day” and that Minnick’s pain
history was strongly suggestive of fibromyalgia. Minnick had
two follow-up appointments with Dr. Harvey in November
2010. At the first appointment, Dr. Harvey increased Minnick’s
painkiller dosage. At the second appointment, he noted that
the increased dosage had not helped manage Minnick’s pain.
    Minnick also met with DDB consultant Dr. B.T. Onamusi in
November 2010. Dr. Onamusi diagnosed fibromyalgia with
generalized muscle pain and fatigue, in addition to COPD. In
his physical examination notes, Dr. Onamusi documented
Minnick’s ambulatory limitations: Minnick walked with a short
gait, appeared to be in discomfort while he walked, needed a
cane for long distance ambulation, and had difficulty transfer-
ring onto and off of the examination table due to pain. He also
noted that Minnick had “few areas of trigger points.” Another
DDB consultant, Dr. J. Sands, reviewed Minnick’s medical
records in November 2010, but never examined him. After a
review of the records, Dr. Sands opined that in an eight hour
work day, Minnick could stand or walk for two hours and sit
for six. He also stated Minnick could occasionally lift ten
pounds, frequently lift less than ten pounds, could never climb
ladders, ropes, kneel, crouch, or crawl, but could occasionally
climb ramps or stairs, or balance or stoop. Dr. Sands’ report
did not reference Minnick’s history of x-ray or MRI results.
   In December 2010, Minnick saw Dr. Jose Panszi, complain-
ing of pain in his legs from the hips down. Dr. Panszi docu-
mented Minnick’s worsening pain, as well as his use of a cane
and, alternatively, a walker.
No. 13-3626                                                    5

    In January 2011, Minnick saw Dr. Jon Karl for an orthopedic
consultation. Dr. Karl noted a diminished range of motion in
the lumbar spine, an antalgic gait, and positive straight leg
raise tests in both legs. He diagnosed degenerative disc disease,
prescribed Vicodin, and advised an epidermal steroid injection,
which Minnick received a few days later. The day following
the injection, Dr. Harvey prescribed a cane and a walker to
help Minnick walk.
    In February 2011, Minnick called Dr. Karl’s office to report
radiating pain up and down his spine. While visiting Dr. Karl’s
office a few days later, Minnick complained of constant pain.
Barbara Starry, a nurse practitioner in Dr. Karl’s office,
upgraded Minnick’s pain relief to Methadone. Dr. Karl also
ordered an MRI, which showed degenerative disc disease and
disc protrusions at L4-5 and L5-S1 in the lumbar vertebrae.
    In April 2011, Minnick saw physical medicine and rehabili-
tation specialist Dr. Jason Sorg. Dr. Sorg noted that Minnick
demonstrated significant pain behaviors during the examina-
tion, and used a cane to steady his slow, guarded gait. He
diagnosed a central disc extrusion and concluded that spinal
surgery would likely not provide significant relief to his
widespread pain. He felt Minnick would benefit from a
multidisciplinary chronic pain program. Subsequently,
Minnick began physical therapy, which he attended from late
April through June 2011. Throughout the course of physical
therapy, Minnick continued to experience radiating pain, but
also admitted that some days the therapy seemed to help. His
therapist noted that Minnick used either a walker or a cane to
maneuver around his home.
6                                                  No. 13-3626

    In July 2011, Dr. Karl again noted Minnick’s continued
complaints of severe pain and that Methadone had not helped
alleviate the pain. He prescribed Oxycontin and Norco instead.
    In August 2011, Minnick met with Dr. Rudy Kachmann, a
neurologist, to discuss his severe pain and possible surgical
options. On examination, Dr. Kachmann documented that
Minnick was hypersensitive to touch over the skin, muscula-
ture on his neck, and mid and lower back—symptoms all
consistent with fibromyalgia. Although Dr. Kachmann diag-
nosed fibromyalgia, he noted that Minnick’s x-rays did not
reveal anything connected to his pain problem and opined that
Minnick suffered from “centralized cerebral pain.” In hopes of
alleviating his pain, Dr. Kachmann recommended that Minnick
be weaned off narcotics, encouraged him to exercise, and
suggested he read books about his condition. At a follow-up
examination in October, Dr. Kachmann documented that
Minnick had reduced his narcotics use—he had stopped taking
Oxycontin entirely and was on a reduced dosage of Norco. He
also noted that Minnick appeared to be in severe pain, was
using a cane, and was still hypersensitive to touch. As a result
of these findings, Dr. Kachmann diagnosed severe fibro-
myalgia and migraines. He also stated that a person in such a
terrible pain condition could not be reeducated for work.
Finally, he concluded that Minnick was “clearly disabled” and
could not bend, twist, or lift more than five pounds on a
regular basis.
No. 13-3626                                                      7

   B. The November 16, 2011, Administrative Hearing
    At the time of his hearing, Minnick was 46 years old. He
testified that he was a truck driver for 24 years until taking
short term leave in 2008 due to pain in his legs and hip. After
returning to work, he was laid off.
    He also testified to his pain and impairments. He described
a state of constant pain in his hips, legs, and back of the head.
In an attempt to manage his pain, Minnick’s wife packs his legs
in ice every morning while he is still in bed, where he stays for
an hour and a half until he is he able to get up. The ice numbs
his pain for about 5 hours, after which he has to lie down again
because the pain becomes too intense. Due to the pain, he
testified that he could sit for “probably about 30 minutes at the
most” and stand for 20 minutes at a time. Occasionally, his wife
would have to dress him because he is unable to bend. He also
stated he is unable to help with any household chores.
    When asked about additional limitations due to upper
extremity pain, Minnick testified that he had difficulty reaching
overhead and raising his arms to shoulder-level. He explained
that he often drops plates and glasses because of his difficulty
in grasping. He also testified that the pain limited his ability to
use his hands and fingers, and thus, limited his ability to use
his cane. Because the pain in his right hand would become so
bad, he stated that he had to use his walker instead of the cane
at least once a week. As to his lower extremities, Minnick
testified that he frequently elevated his legs to reduce strain on
his hips. He further testified that he was unable to squat, twist,
bend, and struggled to climb stairs. According to Minnick,
8                                                  No. 13-3626

these limitations and daily severe pain episodes render him
unable to work.
    At the end of the hearing, the ALJ questioned Sharon
Ringenberg, a vocational expert (“VE”). The ALJ asked the VE
whether a person of Minnick’s age, education, and work
experience could perform his past relevant work or other work
given limitations based on the assessed Residual Functional
Capacity (“RFC”). The ALJ established the RFC in reliance on
Minnick’s testimony and the opinions of several, but not all,
treating and reviewing physicians. Limitations included the
following: could lift and carry ten pounds occasionally and five
pounds frequently; could stand or walk two hours and sit for
six hours out of an eight-hour day; could occasionally balance,
stoop, and climb ramps or stairs, but never kneel, crouch,
crawl, or climb ladders, ropes, or scaffolds; had to use a cane
when walking; needed to avoid exposure to airborne irritants;
needed to avoid hazards including operational control of
moving machinery, unprotected heights, or slippery and
uneven surfaces; could not understand or remember detailed
instruction; could not tolerate sudden or unpredictable
workplace changes; and could only tolerate superficial-type
interaction with supervisors, co-workers, and the public. In
response, the VE stated that an individual with those limita-
tions could not perform Minnick’s past relevant work, but
could perform the jobs of optical final assembler, addresser,
and telephone order clerk.
No. 13-3626                                                     9

   C. The ALJ’s December 21, 2011, Decision
    Applying the familiar five-step analysis laid out in 20 C.F.R.
§ 416.920(a)(4), the ALJ concluded that Minnick is not disabled.
At step one, she found that Minnick was not engaged in
substantial gainful activity since the alleged disability onset
date. At step two, the ALJ found that Minnick suffered from
several severe impairments, but at step three concluded that
Minnick’s impairments did not meet or equal any listed
impairment. In reaching her conclusion, the ALJ discredited
Minnick because his hearing testimony and manner during the
hearing were inconsistent with his earlier descriptions of his
disabling limitations. The ALJ also discredited one of Minnick’s
treating physicians, Dr. Kachmann, because, according to the
ALJ, Dr. Kachmann rendered inconsistent assessments and his
findings were beyond the scope of his expertise. At step four,
the ALJ found that Minnick cannot perform his past work, but
can hold a job that limits his activity according to the RFC.
At the fifth and final step, the ALJ relied on the VE’s testimony
and concluded that Minnick could work in various unskilled,
sedentary occupations, such as optical final assembler,
addresser, or telephone order clerk.
    On January 5, 2012, Minnick filed a request for review with
the Appeals Council of the Office of Disability Adjudication
and Review. The Appeals Council denied Minnick’s request
for review, at which point Minnick filed a civil action in federal
court. The district court affirmed the ALJ’s decision on Septem-
ber 27, 2013. On appeal, Minnick argues that (1) the ALJ
committed legal error by failing to adequately articulate why
the claimant’s combined impairments did not produce findings
of equal medical significance to the criteria of Listing 1.04, and
10                                                   No. 13-3626

(2) the ALJ erred by assessing an RFC that is not supported by
substantial evidence.
                       II. DISCUSSION
    Because the Appeals Council declined Minnick’s request for
review, the ALJ’s ruling represents the Social Security Com-
missioner’s final decision. 20 C.F.R. § 404.981; Roddy v. Astrue,
705 F.3d 631, 636 (7th Cir. 2013). We review the ALJ’s decision
directly, without giving deference to the district court’s
assessment of the ALJ’s decision. Roddy, 705 F.3d at 636. We
will reverse an ALJ’s determination only when it is not
supported by substantial evidence, meaning “‘such relevant
evidence as a reasonable mind might accept as adequate to
support a conclusion.’” McKinzey v. Astrue, 641 F.3d 884, 889
(7th Cir. 2011) (citation omitted). Although we will not reweigh
the evidence or substitute our judgment for that of the ALJ’s,
Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012), “this does
not mean that we will simply rubber-stamp the Commis-
sioner’s decision without a critical review of the evidence.”
Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). In rendering
a decision, an ALJ is not required to provide a complete and
written evaluation of every piece of testimony and evidence,
but “must ‘build a logical bridge from the evidence to his
conclusion.’” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir.
2005) (citation omitted).
     A. The ALJ’s Listing 1.04 Analysis
   Minnick first argues the ALJ committed error by failing to
adequately articulate why his combined impairments did not
meet or equal the criteria of Listing 1.04. If a claimant has an
impairment that meets or equals an impairment found in the
No. 13-3626                                                     11

Listing of Impairments, a claimant is presumptively eligible for
benefits. 20 C.F.R. § 404.1520(d). “In considering whether a
claimant’s condition meets or equals a listed impairment, an
ALJ must discuss the listing by name and offer more than
perfunctory analysis of the listing.” Barnett v. Barnhart, 381 F.3d
664, 668 (7th Cir. 2004). The Listings specify the criteria for
qualifying impairments. Id. (citing 20 C.F.R. § 404.1525(a)). A
claimant may also satisfy a Listing by showing that his impair-
ment is accompanied by symptoms that are equal in severity
to those described in the Listing. 20 C.F.R. § 404.1526. A finding
of medical equivalence requires an expert’s opinion on the
issue. Barnett, 381 F.3d at 670.
    Listing 1.04 describes spinal disorders (including herniated
nucleus pulposus, spinal arachnoiditis, spinal stenosis, osteo-
arthritis, degenerative disc disease, and vertebral fractures),
resulting in compromise of a nerve root or the spinal cord, with
evidence of nerve root compression, spinal arachnoiditis, or
lumbar spinal stenosis resulting in pseudoclaudication. 20
C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04. It also requires, in
relevant part: “Evidence of nerve root compression character-
ized by neuro-anatomic distribution of pain, limitation of
motion of the spine, motor loss (atrophy with associated
muscle weakness or muscle weakness) accompanied by
sensory or reflex loss and, if there is involvement of the lower
back, positive straight-leg raising test.” Id.
  In determining Minnick’s degenerative disc disease did not
meet or equal Listing 1.04, the ALJ stated:
     The claimant’s degenerative disc disease was evalu-
     ated under Listing 1.04 (disorders of the spine). The
12                                                 No. 13-3626

     evidence does not establish the presence of nerve root
     compression, spinal arachnoiditis, or spinal stenosis
     resulting in pseudoclaudication, as required by that
     listing.
    This is the very type of perfunctory analysis we have
repeatedly found inadequate to dismiss an impairment as not
meeting or equaling a Listing. See Kastner v. Astrue, 697 F.3d
642, 647–48 (7th Cir. 2012) (remanding where the ALJ’s cursory
Listing analysis failed to articulate rationale for denying
benefits when record supported finding in claimant’s favor);
Barnett, 381 F.3d at 670 (concluding the ALJ’s “two-sentence
consideration of the Listing of Impairments [was] inadequate
and warrant[ed] remand.”); Brindisi v. Barnhart, 315 F.3d 783,
786 (7th Cir. 2003) (reversing because ALJ’s Listing analysis
was “devoid of any analysis that would enable meaningful
judicial review.”). The ALJ dismissed the possibility of
Minnick’s degenerative disc disease meeting or equally Listing
1.04’s criteria in two sentences. Beyond these two sentences,
she provided no analysis whatsoever supporting her conclu-
sion.
    As a particular example of the Listing analysis’ inadequacy,
the ALJ failed to acknowledge several aspects of the record
that could in fact meet or equal Listing 1.04. Most notably, the
ALJ apparently ignored Minnick’s December 16, 2009, MRI,
showing mild to moderate mass effect on two nerve roots,
which can be indicative of nerve root compression. Paired with
Minnick’s testimony that his pain limited his ability to use his
fingers (motor loss accompanied by reflex loss) and the
positive straight leg tests, Minnick’s degenerative disc disease
may well have satisfied Listing 1.04A. We cannot discern from
No. 13-3626                                                     13

the ALJ’s scant analysis whether she considered and dismissed,
or completely failed to consider, this pertinent evidence. If the
ALJ did consider and dismiss some or all of this evidence, she
never so stated. Moreover, the ALJ never sought an expert’s
opinion as to whether any of the evidence could support a
finding of equivalency. See Barnett, 381 F.3d at 670–71 (stating
ALJ’s assumption of absence of equivalency without any
relevant discussion and without consulting an expert’s opinion
could not support the decision to deny benefits). Thus, the ALJ
erred by failing to build a logical bridge from the evidence to
her conclusion. See Schmidt, 395 F.3d at 744.
   B. The ALJ’s Residual Functional Capacity Assessment
    Minnick also argues the ALJ erred by assessing an RFC that
was not supported by substantial evidence. Specifically,
Minnick challenges the ALJ’s consideration of both his own
credibility and the opinion evidence of treating physician,
Dr. Kachmann.
       1. Minnick’s Credibility
    In reaching her RFC determination, the ALJ discredited
Minnick’s testimony using the type of boilerplate language that
we have consistently criticized, see, e.g., Roddy, 705 F.3d at 635;
Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012); Bjornson v.
Astrue, 671 F.3d 640, 644–45 (7th Cir. 2012), stating that
although his impairments “could reasonably be expected to
cause some of his alleged symptoms … the claimant’s state-
ments concerning the intensity, persistence and limiting effects
of these symptoms are not credible to the extent they are
inconsistent with the above residual functional capacity
assessment.” By itself, “[s]uch boilerplate language fails to
14                                                  No. 13-3626

inform us in a meaningful, reviewable way of the specific
evidence the ALJ considered in determining that claimant’s
complaints were not credible.” Bjornson, 671 F.3d at 645.
Although the ALJ did provide some explanation in support of
this boilerplate language, we remain unpersuaded that
substantial evidence supports her conclusion in light of the
record as a whole.
    In support of her conclusion, the ALJ first remarked that
Minnick’s low back pain was attributed to deconditioning,
obesity, and resumption of tree trimming work, rather than his
allegedly disabling impairments. This attribution presumably
refers to the only instance in which tree trimming work is
mentioned in the record: a January 2009 assessment by
Dr. Harvey. It does not account for the record of pain, corrobo-
rated by a number of doctors, that continues from 2008 into
2011. The ALJ also focused on Minnick’s testimony that he
could “sit for 30 minutes at the most,” yet sat for over 40
minutes during the hearing, and for a full hour before a
consultative examiner. However, at least one doctor of record
opined that he “could have caught Minnick on a good day.”
So, too, could the ALJ and the consultative examiner. More-
over, Minnick’s full testimony was that he could probably sit for
30 minutes at the most, suggesting at least the possibility of
longer stretches without issue. Finally, Minnick’s ability to sit
without exhibiting pain-related behaviors at the hearing does
not undo the consistent record of pain-related behaviors
exhibited before nearly every one of Minnick’s treating
physicians. Finally, and perhaps most critically, the ALJ never
mentioned two studies in the record that indicated Minnick’s
herniated discs were affecting his nerve roots. Nerve root
No. 13-3626                                                     15

contact provides an objective medical explanation for at least
some of his pain and weakness.
    In Clifford v. Apfel, 227 F.3d 863 (7th Cir. 2000), the ALJ did
not find the claimant’s testimony credible because it was
contradicted by her daily activities and the medical evidence of
record. We reversed the ALJ’s credibility determination,
however, explaining that “the ALJ must consider a claimant’s
subjective complaint of pain if supported by medical signs and
findings.” Id. at 871. Though an ALJ’s credibility determination
may only be overturned if it is “patently wrong,” Craft v.
Astrue, 539 F.3d 668, 678 (7th Cir. 2008), a failure to adequately
explain his or her credibility finding by discussing specific
reasons supported by the record is grounds for reversal. Terry
v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009); Bjornson, 671 F.3d at
649. Here, the ALJ did not provide a reason for omitting from
her analysis the objective medical evidence in the record
supporting Minnick’s subjective complaints. Without a logical
bridge between the evidence and the ALJ’s conclusion, we lack
a sufficient basis upon which to uphold the ALJ’s determina-
tion of Minnick’s credibility.
       2. Dr. Kachmann’s Opinion
   Minnick also argues that the ALJ improperly discounted
the opinion of treating physician Dr. Kachmann in assessing
the RFC. Dr. Kachmann treated Minnick twice. The first time,
he opined that Minnick should exercise, read up on his
condition, and be weaned off narcotic medication. He also
diagnosed centralized cerebral pain and fibromyalgia. The
second time two months later, he opined that Minnick could
not do any bending or twisting, was unable to be reeducated
16                                                  No. 13-3626

for work, and was “clearly disabled.” Dr. Kachmann then
diagnosed severe fibromyalgia and migraines. The ALJ found
the opinions inconsistent. The ALJ also found that Dr. Kach-
mann’s opinions regarding hiring practices were outside the
scope of his expertise and that his opinions regarding
Minnick’s ability to bend and twist were unsupported by the
record. For these reasons, the ALJ gave Dr. Kachmann’s
opinion only limited weight.
    Under 20 C.F.R. § 404.1527(c)(1), an ALJ should “give more
weight to the opinion of a source who has examined [the
claimant] than to the opinion of a source who has not exam-
ined [the claimant]” because of his greater familiarity with the
claimant’s conditions and circumstances. Section 404.1527(c)(2)
further provides “[i]f [the ALJ] find[s] that a treating source’s
opinion on the issue(s) of the nature and severity of [the
claimant’s] impairment(s) is well-supported by medically
acceptable clinical and laboratory diagnostic techniques and is
not inconsistent with the other substantial evidence in [the
claimant’s] case record, [the ALJ] will give it controlling
weight.” 20 C.F.R. § 404.1527(c)(2).
    In discounting Dr. Kachmann’s opinion that Minnick could
not bend or twist, the ALJ stated the limitation to occasional
stooping in the RFC was better supported by the record as a
whole. The ALJ failed to explain why Dr. Kachmann’s opinion
that Minnick could not bend or twist was not supported by the
record, particular as to twisting. This was error. See Roddy, 705
F.3d at 636–37 (finding ALJ should have, but did not, explain
why treating physician’s opinion about severity of claimant’s
pain was inconsistent with record evidence indicating pain); see
also Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (finding
No. 13-3626                                                  17

ALJ erred in failing to explain disregard of pertinent record
evidence). First, it is unclear from the ALJ’s opinion how the
ability to occasionally stoop would mean Minnick could also
twist. Second, the record contains a number of other doctors’
opinions suggestive of Minnick’s inability to bend or twist. For
example, Dr. Karl and Dr. Onamusi, both treating physicians,
noted Minnick had a diminished range of motion in the lumbar
spine. Further, the only doctor to recommend stooping was
Dr. Sands, a non-treating physician. His recommendation was
a check-box style review of Minnick’s records, meaning
Dr. Sands was not obligated to, and indeed did not, provide
any reasons for his conclusion.
    The ALJ also discounted Dr. Kachmann’s opinion due to
internal inconsistencies. Internal inconsistencies may provide
good cause to deny controlling weight to a treating physician’s
opinion, but the reasoning for the denial must be adequately
articulated. Roddy, 705 F.3d at 636–37. Though the ALJ found
inconsistencies in Dr. Kachmann’s reports, we do not see any
conflict between his two opinions. It is not unreasonable to
believe that Dr. Kachmann felt exercise could be helpful to
Minnick, but later found that he is unable to bend or twist. For
example, Minnick’s decreased usage of narcotics is noted in
the record between his August and October visits with
Dr. Kachmann; the reduced painkiller use could indicate that
Minnick was in more pain in the October meeting than in the
August one, diminishing his ability to tolerate certain move-
ments. The ALJ also took issue with Dr. Kachmann’s recom-
mendation that Minnick read a few books on his condition
compared to his later statement that Minnick could not be
reeducated for work. An inability to be reeducated for work is
18                                                 No. 13-3626

not necessarily incompatible with the ability to educate oneself
on one’s own condition.
    The ALJ has a duty to fully develop the record before
drawing any conclusions and must adequately articulate her
analysis so that we can follow her reasoning. Murphy, 496 F.3d
at 634. Without explaining how or why Dr. Kachmann’s
bending and twisting opinion was not supported by the record,
we are unable to properly review the ALJ’s opinion determina-
tion. Similarly, the ALJ did not adequately articulate why
Dr. Kachmann’s statements were internally inconsistent. In
light of these errors, the ALJ must reevaluate whether
Dr. Kachmann’s findings are entitled to controlling weight.
                    III. CONCLUSION
    Our task is to determine whether substantial evidence
supports the ALJ’s conclusion. We believe that it does not. For
the reasons discussed above, we REVERSE the judgment of the
district court upholding the Acting Commissioner’s decision to
deny benefits to Minnick and REMAND for further proceed-
ings consistent with this opinion.